Case 3:17-cv-07210-SK Document 111-2 Filed 09/18/19 Page 1 of 34




                           Exhibit A
    Case 3:17-cv-07210-SK Document 111-2 Filed 09/18/19 Page 2 of 34




U.S. Department of Education

Office of Federal Student Aid




Compliance Report in response to ECF 110,
Manriquez et al. v. DeVos, Case No. 17-cv-07210-SK,
U.S. District Court for the Northern District of
California




                                          September 18, 2019
           Case 3:17-cv-07210-SK Document 111-2 Filed 09/18/19 Page 3 of 34



                                                         Table of Contents

Introduction and Summary ................................................................................................ 1

Background .......................................................................................................................... 6

     The Department’s borrower defense to repayment process ............................................. 6

     A borrower’s repayment status upon asserting a borrower defense ................................ 7

     The Department’s federal loan servicers ......................................................................... 8

     The Department’s general instructions to servicers about borrower defense in 2018 .....11

     The Department’s response to the Court’s PI Order and Amended PI Order .................13

Incorrect Notices of Repayment Status Changes ..............................................................14

     The March 2019 error and corrective steps .....................................................................15

     The July 2019 error and corrective steps .........................................................................19

     Response to the August 19 Report Order ........................................................................21

Collection or Enforcement Efforts .....................................................................................23

Current Status of Manriquez Class Members ...................................................................24

Department Compliance Tracking and Enhanced Oversight Efforts ............................27
         Case 3:17-cv-07210-SK Document 111-2 Filed 09/18/19 Page 4 of 34



                                      Introduction and Summary

         On August 19, 2019, the U.S. District Court for the Northern District of California

ordered the U.S. Department of Education (“Department”) to submit a full report detailing the

Department’s compliance with the preliminary injunction order issued by the Court on May 25,

2018, ECF No. 60 (“PI Order”), which was amended on June 19, 2018, ECF No. 70 (“Amended

PI Order”), and clarified on August 30, 2018, ECF No. 89. See Order Denying Motion to Lift

Stay and Requiring Compliance Report, ECF No. 110 (“Report Order”). This Report explains the

state of the Department’s compliance with the preliminary injunction to date, for all borrowers in

the class certified in this case. 1

         In response to the Report Order, on August 21, 2019, the Department requested data on

borrowers’ repayment statuses since May 25, 2018, the date of the PI Order, from the federal

loan servicers that manage borrowers’ loan records. As a result of this review, the Department

can report that a number of borrowers covered by the preliminary injunction were incorrectly

informed at one time or another during the injunction period that they had payments due on their

federal student loans (see Table 1). Some of those borrowers made payments on their loans

(voluntarily or involuntarily through Department enforcement or collection efforts). To correct

these issues, the Department has taken, or is in the process of taking, several steps. It has posted

information on its website about the system errors that occurred in March and July 2019 that led

to mistakes regarding repayment status of class members. The Department is also notifying

impacted borrowers on a rolling basis to inform them of the situation and provide them with

contact information to the extent they have any questions. Moreover, the Department is issuing



1
 Because the borrowers covered by the preliminary injunction are co-extensive with the borrowers covered by the
order certifying the class in this case, references to class members in this Report refer to borrowers covered by the
preliminary injunction. See Order Certifying the Class, ECF No. 96; Amended PI Order ¶¶ A-C.

                                                           1
          Case 3:17-cv-07210-SK Document 111-2 Filed 09/18/19 Page 5 of 34



refunds to borrowers who made payments when they should have been in forbearance or stopped

collections status, also on a rolling basis, as they are identified.

         In addition, the Department is implementing various processes to enable the Department

to better track compliance with the preliminary injunction and to correct any errors on a timely

basis. The Department will also be enhancing its oversight efforts over the federal loan servicers

as well as its own operations and internal controls, such as by initiating an internal audit of its

compliance efforts with the preliminary injunction.

         In the Report Order, the Court asked the Department to answer four specific questions.

The Department’s answers are summarized below:

TABLE 1

              Question                                              Short Response

    1. How many people received          Since May 25, 2018, approximately 16,034 of the 74,781
       incorrect notices that            total Manriquez class members 2 received a payment due
       payments were due on their        notice. Of the 16,034 class members that received a payment
       loans?                            due notice, approximately 3,289 borrowers made one or
                                         more payments.

                                         The above number excludes borrowers who originally
                                         requested forbearance or stopped collection activity, but
                                         subsequently, on their own opted out of forbearance and/or

2
  These numbers include borrower defense to repayment (“borrower defense”) applicants who either (1) received
partial relief under the methodology used by the Department from December 2017 to May 2018, or (2) have a
pending claim and went to schools operated by Corinthian Colleges, Inc. (“Corinthian”). See U.S. Dep’t of Educ.,
“Improved Borrower Defense Discharge Process Will Aid Defrauded Borrowers, Protect Taxpayers” (Dec. 20,
2017), also available at https://www.ed.gov/news/press-releases/improved-borrower-defense-discharge-process-
will-aid-defrauded-borrowers-protect-taxpayers. The class that has been certified in this case does not include all
Corinthian students, see Amended PI Order ¶¶ A-C, and thus is smaller than the group of borrowers for which the
Department gathered information. However, because a Corinthian borrower’s membership in the class depends
upon the basis of his or her borrower defense claim (i.e., whether it was based on the Department’s findings that
Corinthian represented job placement rates), it may not be immediately discernable whether a borrower is a member
of the class without a full review of his or her borrower defense application. Thus, the Department treats all
borrowers who have gone to Corinthian schools as subject to the preliminary injunction’s restrictions until we have
finished our review of the individual’s borrower defense application. The total number of Corinthian students who
either (1) received partial relief under the Department’s methodology or (2) have pending borrower defense
applications is approximately 74,781 borrowers (15,017 borrowers who received tiered relief and approximately
59,764 Corinthian borrowers with pending applications as of June 30, 2019).


                                                         2
      Case 3:17-cv-07210-SK Document 111-2 Filed 09/18/19 Page 6 of 34



          Question                                     Short Response

                                stopped collections with their federal loan servicer. The
                                number of borrowers that later contacted their federal loan
                                servicer to opt out of forbearance and/or stopped collection
                                activity is approximately 114.

2. How were those incorrect     Since May 25, 2018, the Department has corrected the status
   notices remedied?            of approximately 14,887 class members’ loans by putting
   Specifically, what           these borrowers back into forbearance and/or stopped
   affirmative steps did        collection status. The Department is continuing to work with
   Defendants take to remedy    servicers to analyze (and, if necessary, to correct the status
   the error?                   of) approximately 1,147 class members to determine whether
                                they are in an incorrect status. This number represents the
                                difference between the number of borrowers that received
                                payment notices and the number of borrowers that the
                                Department has put back into forbearance or stopped
                                collection status since May 25, 2018.

                                For class members that received notices that their
                                forbearance was ending but for whom the Department does
                                not have a record of receiving any payments, the Department
                                will notify the borrowers of the situation on a rolling basis,
                                as they are identified.

                                For class members that received forbearance end notices and
                                for whom the Department has record that payment was
                                made, the Department is in the process of refunding those
                                payments to the class members. The Department cannot
                                make the refunds directly but needs to ask the U.S.
                                Department of the Treasury (“Treasury”) to make the
                                refunds. The Department anticipates that it will complete its
                                requests for refunds for 991 of these class members, serviced
                                by FedLoan Servicing (PHEAA), by September 20, 2019.
                                For the other approximately 2,298 class members whose loan
                                records are across the other federal loan servicers, the
                                Department will be working with their servicers to request
                                refunds on a rolling basis, as such class members are
                                identified. After refund requests are made by the
                                Department, these class members should receive their
                                refunds within approximately two weeks, as the Treasury can
                                take up to 10 business days to process the requests once the
                                request is received from the Department.

3. How many people were          Since May 25, 2018:
   subject to further collection

                                             3
        Case 3:17-cv-07210-SK Document 111-2 Filed 09/18/19 Page 7 of 34



            Question                                       Short Response

    or enforcement efforts on          •   Approximately 847 non-defaulted class members
    the basis of their receipt of          were subject to adverse credit reporting.
    an incorrect notice?               •   1,808 class members were subject to administrative
                                           wage garnishment (“AWG”) and tax refund offset.
                                       •   No class members were subject to a litigation referral
                                           to the U.S. Department of Justice as a result of the
                                           forbearance or stopped collections lapses.

 4. How were these erroneous        For the non-defaulted class members subject to adverse
    collection or enforcement       credit reporting when they should not have been, the
    efforts remedied?               Department has directed servicers to reverse the adverse
    Specifically, what              credit reporting with credit reporting agencies and anticipates
    affirmative steps did           such work will be done over the course of September and
    Defendants take to remedy       October.
    the error?
                                    For class members that were subject to AWG or tax refund
                                    offset, the Department is directing the processing of refunds
                                    of those payments to these class members, on a rolling basis,
                                    as they are being identified. These class members should
                                    receive their refunds within approximately two weeks of
                                    such a request to Treasury from the Department, Treasury
                                    can take up to 10 business days to process the requests once
                                    received.



       In addition to the steps described briefly above, the Department is also taking the

following steps to improve its ability to track compliance with the preliminary injunction on an

ongoing basis:

       a. The Department has established a new monthly compliance monitoring process to
          enhance its ability to track and monitor borrowers’ forbearance and stopped
          collection activity requests. This process involves the creation of monthly reports on
          the status of borrowers subject to the preliminary injunction. The reports will allow
          the Department to determine, on an ongoing basis, which borrowers are in which
          status in a given month (i.e., forbearance or stopped collection status, deferment, in a
          loan repayment grace period, or in a $0 payment income-driven repayment (“IDR”)
          plan) and for non-defaulted borrowers the beginning and end dates of the borrowers’
          forbearance periods.

           This new process will allow the Department to:


                                                 4
         Case 3:17-cv-07210-SK Document 111-2 Filed 09/18/19 Page 8 of 34



                       i. monitor borrowers entering or exiting forbearance or stopped collections
                          status and identify any instance when borrower defense applicants leave
                          forbearance or stopped collections status,

                      ii. follow up on such instances to determine whether a borrower defense
                          applicant has been erroneously taken out of forbearance or stopped
                          collections and work with the federal loan servicers to correct any issues;
                          and

                     iii. monitor and ensure servicer compliance in order to direct extensions of
                          any non-defaulted borrower’s forbearance period, if the borrower still has
                          a pending borrower defense application, when the Department sees that
                          the borrower’s forbearance period is ending. 3

         b. The Department is also in the process of establishing a process for tracking borrower
            communications about repayment statuses with the Department on an ongoing basis.
            This will assist the Department in following up on forbearance or stopped collection
            status exceptions found in the monthly compliance monitoring report described above
            and will also help the Department determine whether a borrower has voluntarily
            opted-out of forbearance or stopped collections after having been in forbearance or
            stopped collections status upon the submission of a borrower defense application.

         c. The Department has initiated an internal audit, also known as a quality assurance
            review (“QAR”), of the borrower defense process that will focus on FSA’s
            application of the forbearance and stopped collections policies in place as a result of
            the preliminary injunction. The QAR will review current processes and procedures
            and make recommendations for longer-term solutions for ensuring compliance with
            the preliminary injunction and any additional borrower defense-related repayment
            status policies with requisite controls and reporting. The Department staff performing
            the QAR will also conduct an independent quality assurance check on FSA’s work to
            confirm that all class members are in the correct repayment status.

         d. The Department takes compliance with the preliminary injunction seriously and
            anticipates increasing its monitoring of servicers’ compliance with the Department’s
            directives as discussed in the description of our new processes above, to improve the
            Department’s compliance with the Court’s orders. To this end, the Department has
            issued a letter of concern to one of the federal loan servicers, FedLoan Servicing, as
            to the circumstances of a July 2019 system error affecting 3,000 class members and
            the steps the servicer will be taking to prevent future errors. Based on their response,
            the Department will take corresponding corrective action, including withholding
            payments, demanding equitable adjustments, and moving the affected loan accounts,
            as appropriate. After the Department has completed a thorough analysis of the root


3
  These exceptions are discussed later in this Report, at page 7. This automated report will allow the Department to
track certain loan repayment statuses that were previously tracked by different Department systems in one
comprehensive report.

                                                          5
         Case 3:17-cv-07210-SK Document 111-2 Filed 09/18/19 Page 9 of 34



             causes of forbearance lapses, similar letters may be issued to any servicers whose
             errors resulted in a failure to comply with the Court’s order.

         The Department anticipates that these steps will ensure that the Department is overseeing

and monitoring the servicers’ tracking of borrowers’ forbearance or stopped collection statuses

on an ongoing basis and will help the Department determine the need for and develop long-term

solutions to assist the Department with its compliance with the preliminary injunction.

                                                  Background

The Department’s borrower defense to repayment process

         Under the Department’s governing statute, the Higher Education Act of 1965, as

amended, and its implementing regulations, federal Direct Loan Program student loan

borrowers may assert a defense to repayment, also known as a “borrower defense,” to the

repayment of their federal student loans. 4 Generally, for loans first disbursed before July 1,

2017, a borrower may assert a borrower defense by demonstrating that his or her college or

university, through an act or omission, violated a state law directly related to his or her federal

Direct Loan or to the educational services for which the loan was provided. 5

         This type of student loan forgiveness was rarely used by borrowers prior to 2015.

However, in 2015, the bankruptcy and closure of a large national school chain, Corinthian

Colleges, Inc. (“Corinthian”), and the Department’s findings 6 that certain Corinthian school

campuses had made misrepresentations regarding the job placement rates (“JPR”) of certain

programs for specific time periods, led to the Department’s announcement of new steps


4
  See 20 U.S.C. § 1087e(h); 34 C.F.R. § 685.206(c)(2016); 34 C.F.R. §§ 685.206(c), 685.222 (2017).
5
  See 34 C.F.R. § 685.206(c). Other standards apply for loans first disbursed on or after July 1, 2017. Id. at §
685.222 (2017).
6
  The schools and time periods covered by the Department’s JPR findings are available online, at
https://studentaid.ed.gov/sa/sites/default/files/heald-findings.pdf and
https://studentaid.ed.gov/sa/sites/default/files/ev-wy-findings.pdf.


                                                          6
        Case 3:17-cv-07210-SK Document 111-2 Filed 09/18/19 Page 10 of 34



pertaining to the borrower defense process in June 2015. For borrowers impacted by the

Corinthian JPR misrepresentation findings specifically, the Department created specialized

attestation forms to facilitate the borrowers’ efforts to obtain relief through the borrower

defense process. 7

A borrower’s repayment status upon asserting a borrower defense

        Once a borrower asserts a borrower defense, it has long been the Department’s policy to

automatically place that borrower’s federal student loans into forbearance 8 or stopped

collections 9 status if the borrower either (a) indicates on his or her borrower defense application

that he or she wishes to be in forbearance or stopped collections status, or (b) does not make an

election as to whether she or he wishes to be in such statuses. However, there are certain

exceptions (the “exceptions”) to this process. A borrower will not be placed in forbearance or

stopped collections status if the borrower:

        (1) Elects to opt-out of forbearance or stopped collections status;

        (2) Is in a $0 monthly repayment income-driven (“IDR”) repayment plan; or

        (3) Is in deferment (for example, if the borrower went back to school).

The Department does not put borrowers who have a $0 monthly payment under their IDR plan

into forbearance on their federal student loans, as those $0 payments count towards the number



7
  More information about the process for borrowers asserting borrower defense on the basis of the JPR findings can
be found on the Department’s webpage, at https://studentaid.ed.gov/sa/about/announcements/corinthian#debt-relief.
Data on the borrower defense process is available at https://studentaid.ed.gov/sa/about/data-center/student/loan-
forgiveness/borrower-defense-data.
8
  Forbearance allows a borrower to temporarily stop making payments on the borrower’s federal student loan or
temporarily reduce the borrower’s monthly payment amount for his or her federal student loan for a specified period
of time.
9
  Stopped collections status is when the Department stops engaging in involuntary debt collection against a borrower
who has defaulted on a federal student loan, including through administrative wage garnishment and administrative
offset. Stopped collections also stops the Department’s expectation of voluntary payments (i.e., billing), although
voluntary payments are accepted, and the Department will at the borrower’s request send a payment notice if desired
even if the borrower is in stopped collection status.


                                                         7
        Case 3:17-cv-07210-SK Document 111-2 Filed 09/18/19 Page 11 of 34



of consecutive required payments, which can result in a discharge of the balance of the

borrower’s federal student loan. 10 If a borrower is in deferment because he or she is enrolled in

additional postsecondary education, the Department directs the federal loan servicer to annotate

the borrower’s account and apply the forbearance after the deferment or grace period ends. A

borrower may elect to opt-out of forbearance or stopped collections status at any time after the

borrower submits his or her borrower defense application.

        Absent the exceptions noted above, individuals who file borrower defense applications

are supposed to be in forbearance or stopped collection until the Department has issued a

decision on the borrower’s application. 11

        In December 2017, the Department announced a policy that, for borrower defense

applicants whose applications had been pending for over a year, the Department would apply an

interest credit for the interest that had accrued on those applicants’ loans during the forbearance

period after that first year. 12

The Department’s federal loan servicers

        As of March 2019, the Department’s office of Federal Student Aid (“FSA”) was

responsible for overseeing a portfolio comprised of approximately $1,476.6 billion in federal

student loans. 13 Currently there are nearly 45 million federal student loan borrowers. The

Department does not manage the servicing of these loans directly, but contracts with loan

servicing entities. The Department maintains responsibility for the administration of its student

loan portfolio. 20 U.S.C. § 3472. The federal student loan servicers are responsible for



10
   See, e.g., 34 C.F.R. §§ 685.208, 685.209, 685.219, and 685.221.
11
   See 34 C.F.R. § 685.222(e)(2), (4).
12
   See U.S. Dep’t of Educ., “Improved Borrower Defense Discharge Process Will Aid Defrauded Borrowers, Protect
Taxpayers” (Dec. 20, 2017).
13
   Information on the federal student loan portfolio can be found here, https://studentaid.ed.gov/sa/about/data-
center/student/portfolio.

                                                       8
        Case 3:17-cv-07210-SK Document 111-2 Filed 09/18/19 Page 12 of 34



collecting payments on the loans, advising borrowers on how to better manage their federal

student loan obligations, responding to customer service inquiries, and performing other

administrative tasks associated with maintaining a loan on behalf of the Department.

         The Department works with nine different federal loan servicers for borrowers who are

not in default on their federal student loans, also known as non-defaulted borrowers:

CornerStone, FedLoan Servicing (PHEAA), Granite State – GSMR, Great Lakes Educational

Loan Services, Inc. (Great Lakes), HESC/ Edfinancial, MOHELA, Navient, Nelnet, and OSLA

Servicing. The Department also currently works with one contractor, Maximus, to assist in the

management of defaulted federal student loans. Maximus is also generally known as the Default

Resolution Group (DRG), and its system is sometimes referred to as the Debt Management and

Collections System (DMCS). Collectively, the servicers manage millions of loan records for

federal student loan borrowers. 14

         The federal loan servicers each have their own systems, processes, and procedures, as

well as their own unique contract with the Department. The Department does not have the ability

to directly input directions or controls into the non-default servicers’ systems. 15 Instead, when

the Department needs to perform follow-up with a servicer or directs the servicer to take a

particular action, the Department communicates directly with the servicer and the servicer has



14
   An individual federal student loan borrower may have loan records with more than one servicer, and a loan
account may include more than one loan record.
15
   In the Declaration of Sara Hayhurst in Support of the Department’s Opposition to Plaintiffs’ Motion to Lift Stay
and Enforce Preliminary Injunction (“Hayhurst Declaration”) filed previously in this case, it was represented that the
Department does not have access to servicers’ systems. See Hayhurst Decl. ¶ 10, ECF No. 104-1. To clarify, the
Department does not have direct access that allows it to make changes to servicers’ records or systems, but some
users at the Department have read-only access to certain non-default servicers’ systems. For defaulted borrowers,
the Department has employees that have direct access to enter data and direct work on a defaulted borrower’s loan
records. However, this type of activity for borrower defense applicants with federal student loans in default has
been managed through the new borrower defense platform, the Customer Engagement Management System
(“CEMS”), since the Department’s transition of its interactions with the federal loan servicers for borrower defense
purposes to that platform in the fall of 2018, as described later in this section.


                                                          9
        Case 3:17-cv-07210-SK Document 111-2 Filed 09/18/19 Page 13 of 34



the responsibility to make the necessary changes to the servicer’s system or follow up on

individual borrower issues. As a result, to put in place any loan servicing changes that would

impact many borrowers, the Department works with the federal loan servicers individually to

implement such changes. 16

        Since the fall of 2018, servicers have received Department requests for repayment status

changes and other issues related to borrower defense applicants’ loan records through the

Department’s current borrower defense application platform, the Customer Engagement

Management System (“CEMS”). Because the CEMS platform is not integrated into the

servicers’ systems and does not provide the Department with the ability to directly access, or

input directions or controls, into the servicers’ systems, servicers review and respond to

directives from the Department related to borrower defense applicants’ loan records through a

servicer-specific, limited access portal in the platform. Servicers are expected to log in into the

platform on a daily basis and review directives from the Department to make specific loan

servicing changes, including repayment status changes, as to certain borrowers. 17 Once servicers

have completed the necessary changes, the servicers then enter updates into their own individual

systems, which subsequently update the Department’s National Student Loan Database System

(“NSLDS”) as to the status of the CEMS platform request.

        The CEMS platform does not, on its own, update either the servicers’ system or NSLDS

directly. Rather, it shows Department users the direct responses servicers provide in the CEMS


16
   As described in footnote 15, this has consistently been the case for non-default servicers. For defaulted
borrowers, prior to the fall of 2018, Department staff made changes to defaulted borrower defense applicants’ loan
records directly in the DCMS. Since the fall of 2018, the Department has facilitated repayment status changes for
defaulted borrower defense applicants through request to Maximus through the CEMS platform, in the same way
such requests are made to other loan servicers for non-default borrowers.
17
   See U.S. Department of Educ., Change Request (CR) 4753: FSA CEMS Borrower Defense Enhancements
Impacting Servicers ¶ 1 (June 27, 2018) (“The servicer shall access FSA’s Customer Engagement Management
System (CEMS/system) Salesforce.com Partner Portal daily to identify any tasks assigned to the servicer.”). A copy
of this document is included as Attachment 1 to this Report.

                                                       10
       Case 3:17-cv-07210-SK Document 111-2 Filed 09/18/19 Page 14 of 34



platform as to whether they have responded to the Department’s directives and reflects the

changes servicers have made in their own systems to borrowers’ records to respond to the

Department’s CEMS system requests in the CEMS system. The new platform ensures the

Department tracks and manages the borrower defense requests and provides a portal to securely

manage borrowers’ personally identifiable information.

       Prior to the implementation of the CEMS system in the fall of 2018, the Department

implemented changes to the repayment statuses of non-defaulted borrower defense applicants by

communicating directly with their servicers, as appropriate. For defaulted borrowers, prior to the

fall of 2018, at times Department staff made changes directly to the loan records in DCMS to put

defaulted borrowers in stopped collections status. Since the fall of 2018 and the transition of the

Department’s borrower defense-related servicer communications to the CEMS platform, the

Department uses the CEMS platform to communicate needed changes to defaulted borrowers’

repayment statuses to the defaulted loan federal loan servicer, Maximus, and relies on that

servicer to make the requested changes.

The Department’s general instructions to servicers about borrower defense in 2018

       As noted above, even before the Court issued its preliminary injunction, the Department’s

practice was to place borrowers who submitted borrower defense applications into forbearance

and stopped collections status, as appropriate. Under the Department’s standard forbearance

policy, a forbearance is limited to 12 months to balance federal taxpayers’ exposure and mitigate

potential harm to a borrower with extended forbearances as interest continues to accrue on the

loans. If forbearance or stopped collections status is still necessary at the end of the 12 months,

such as because a borrower defense application is still pending, the Department would send




                                                 11
        Case 3:17-cv-07210-SK Document 111-2 Filed 09/18/19 Page 15 of 34



additional requests or reminders to servicers to extend the forbearance period at the end of the 12

months.

        To resolve immediate issues (unrelated to the PI Order that would eventually be ordered

in Manriquez) with pending applicants in forbearance status that appeared to be lapsing or

ending in March of 2018, the Department contacted its non-defaulted loan servicers and directed

that they extend the 12-month forbearance status of all borrower defense applicants with pending

applications (the “March 2018 requests”). The Department sent the non-defaulted loan servicers

lists of those borrowers. 18 At the time, the Department was able to implement on its own such

changes as needed for defaulted loan borrowers. 19

        To further prevent borrower defense applicants’ forbearances from lapsing and to

facilitate the transition to the new CEMS platform, which had been in development since January

2018, on or about June 27, 2018, FSA sent servicers additional directions and guidance, in the

form of a business operations change request to the Department’s contracts with the servicers. 20

In the June 27, 2018 change request, 21 the Department requested that the servicers implement a

solution to indefinitely extend borrower defense applicants’ forbearance status until notified by

the Department that a determination had been made on the borrower’s pending borrower defense

application for any forbearance request that was applied in response to a request from the new

CEMS platform. The change request specifically directed servicers to continue to apply an


18
   A copy of the emails the Department sent to non-defaulted loan servicers is included as Attachment 2 to this
Report.
19
   As described previously, at this point of time the Department made changes to defaulted borrowers’ repayment
statuses directly in DCMS. As with the other loan servicers, since the fall of 2018 the Department has managed its
requests to servicers related to borrower defense applicants’ loan records through the CEMS platform.
20
   See Attachment 1.
21
   The June 27, 2018 change request was put in place to update servicers’ requirements for processing FSA’s
borrower-defense related requests generally. As discussed later in this Report, because the Department’s processes
as to forbearance and stopped collections were generally in accord with the Court’s instructions in the Amended PI
Order for pending applications, it appeared that this change request would also facilitate the Department’s
compliance with the preliminary injunction.

                                                        12
        Case 3:17-cv-07210-SK Document 111-2 Filed 09/18/19 Page 16 of 34



administrative forbearance to all loans for borrowers with pending borrower defense applications

who were not in default on their federal student loans, until instructed otherwise by FSA. For

borrowers who had defaulted on their federal student loans, FSA instructed servicers to process

the Department’s stop collection requests.

The Department’s response to the Court’s PI Order and Amended PI Order

        The PI Order and the Amended PI Order enjoined the Department from applying the

borrower defense relief methodology that it developed in December 2017 (the “December 2017

methodology”) and that provided for a proportionate, or tiered, amount of relief to certain

borrowers with approved borrower defense applications. Under the terms of the preliminary

injunction, the Department is to put into forbearance or stopped collections status the relevant

loans of Direct Loan borrowers who (a) received discharges for less than their total loan amounts

pursuant to the December 2017 methodology (the “partial relief” or “tiered relief” recipients), (b)

have pending borrower defense applications seeking loan relief, on the basis of the Department’s

Corinthian JPR findings; or (c) will subsequently file borrower defense to repayment

applications on the basis of the JPR findings, once those applications are filed. The Amended PI

Order also provides that a borrower is to be in forbearance or stopped collections status on his or

her relevant loans, unless the Department has determined that the borrower is not eligible for

loan relief on the basis of the JPR findings or the borrower has not successfully completed his or

her borrower defense application, or the Department provides full relief to the borrower.

        After the PI Order was entered, the Department sent guidance on May 29, 2018, to its

loan servicers directing them to place the named class representatives and declarants supporting

the Plaintiffs’ filings in this case in forbearance and stopped collections status. 22 After the


22
  The Department’s May 29, 2018 guidance, in the form of emails with personally identifiable information
redacted, is included as Attachment 3.

                                                       13
        Case 3:17-cv-07210-SK Document 111-2 Filed 09/18/19 Page 17 of 34



Amended PI Order was entered, the Department sent lists on July 5, 2018, of all tiered relief

borrowers to its non-defaulted loan servicers 23 and instructed the servicers to put the borrowers

in forbearance indefinitely (by applying a non-capping administrative forbearance), until

instructed otherwise by FSA. 24 The Department’s instructions also incorporated the

Department’s general exceptions in applying forbearance and stopped collections status,

described above, in order to benefit borrower defense applicants. Because this communication

pre-dated the Department’s transition to the CEMS platform, the communications were through

email. The Department received email confirmation from eight of the nine non-defaulted

servicers that they had followed the Department’s instructions. The Department’s interactions

with borrowers serviced by ESA, the ninth non-defaulted loan servicer, in the time after the

Department’s instructions do not indicate that ESA did not implement the Department’s

instructions. FSA did not send specific instructions to loan servicers about placing the relevant

loans of Manriquez class members with pending borrower defense applications (as opposed to

those who had already received tiered relief) into forbearance on an indefinite basis, because this

instruction would not have differed from the Department’s approach regarding changes to the

repayment statuses of borrowers with pending borrower defense applications generally.

                      Incorrect Notices of Repayment Status Changes

         Generally, since May 25, 2018, approximately 16,034 of the 74,781 total Manriquez class

members received a payment due notice. Of the 16,034 class members that received a payment

due notice, approximately 3,289 borrowers made one or more payments. To remediate these

issues, the Department will be sending notices to class members who received incorrect notices


23
   The Department worked internally to put defaulted borrower members of the Manriquez class in stopped
collections status.
24
   A copy of the July 5, 2018 instructions, without any attachments that may contain personally identifiable
information, are included as Attachment 4.

                                                         14
       Case 3:17-cv-07210-SK Document 111-2 Filed 09/18/19 Page 18 of 34



to inform them of the situation on a rolling basis, as they are identified. Further, the Department

has determined to issue refunds to all class members who made payments on their loans during a

period of time when the Court’s preliminary injunction placed them into forbearance. The

Department will also be sending such borrowers notices informing them that they will be

receiving refunds, also on a rolling basis, as the borrowers are identified.

The March 2019 error and corrective steps

       On March 26, 2019, counsel for the Plaintiffs in this case informed the Department that

some Manriquez class members were incorrectly being taken out of forbearance or stopped

collections status. After investigating the issue, the Department determined that the error was the

result of several different factors. First, although the Department had issued its June 2018 change

request that was implemented during the fall of 2018, servicers’ systems were not applying

administrative forbearances to borrower defense applicants, including those covered by the

Manriquez preliminary injunction, on an indefinite basis. Second, the new CEMS system had not

been set up in time to send reminders or requests to servicers to extend certain borrower defense

applicants’ forbearance and stopped collection periods for an additional 12 months, before the

forbearance end notices and stopped collection periods that had been put in place in response to

the March 2018 requests had lapsed. Specifically, this issue impacted borrower defense

applicants who had submitted applications before the Department began using the CEMS

platform, whose data (the “legacy data”) had been transferred over to the CEMS platform.

       To correct the situation, the Department took steps to verify that borrowers covered by

the preliminary injunction were in the correct repayment status. Specifically, the Department

immediately set up a new system instruction to be executed via the CEMS platform, so that the

platform would send automated notifications to servicers’ systems in order to revalidate that all


                                                 15
        Case 3:17-cv-07210-SK Document 111-2 Filed 09/18/19 Page 19 of 34



Corinthian borrower defense applicants with pending applications that should be in forbearance

were confirmed as being in forbearance or stopped collection status. The automatic notifications

also included an instruction to the servicers that if the borrower was not in the correct status, the

borrower’s account was to be placed into the correct status and backdated to December 1,

2018, 25 thus renewing the borrowers’ forbearances or stopped collection status. Further, the

system instruction also provided that the servicers could use the CEMS platform to monitor the

borrower’s forbearance status, which would allow them to renew, in their systems, borrower

defense applicants’ forbearance statuses indefinitely, every 12 months, until a determination is

made on the borrower’s application. The Department completed testing the system instruction

and implemented the automatic system instruction on Sunday, March 31, 2019, prioritizing the

Manriquez class borrowers.

        The Department also sent the Department’s loan servicers guidance, in the form of letters

informing them of the issue, on April 1 and 8, 2019. The letters also noted that the Department

had already sent a notification to confirm that Manriquez class members are in the correct

forbearance or stopped collections status and reminded the servicers to apply an administrative

forbearance to covered borrowers, subject to the exception for borrowers in deferment or in a $0

IDR payment plan, until instructed otherwise by the Department. 26 Because the Department

does not have direct access to the servicers’ systems to make changes, in order to confirm that

servicers had addressed the issue the Department also requested that the servicers send updates

confirming the effective date of the forbearance related to all the tiered relief recipients and those

Corinthian borrowers with pending borrower defense applications that were supposed to be in


25
   The backdating to December 1, 2018, was to ensure that borrowers whose data was part of the legacy data that
had been transferred over to the new CEMS platform would be in forbearance for the entirety of the period FSA
thought might have been impacted by the December 2018 legacy data transfer.
26
   Copies of the April 2019 letters are included as Attachment 5.

                                                        16
          Case 3:17-cv-07210-SK Document 111-2 Filed 09/18/19 Page 20 of 34



forbearance or stopped collections status. The servicers were to fill in the requested fields in

order to allow the Department to confirm that their work ensuring that all such borrowers were in

forbearance or stopped collection status had been completed and confirm the date the action was

completed. If the servicer was unable to complete the required action as to a specific loan record,

the servicer was to flag the loan record as appropriate. All servicers responded in the CEMS

platform with confirmations that the Manriquez class borrowers had been placed in the correct

forbearance status.

          Since late April 2019, the Department has been working to re-confirm that the

Department’s servicers had indeed put Manriquez class members in the correct repayment status.

As described in more detail later in this Report, the Department requires additional time to re-

validate this work to confirm that all 74,781 of the Manriquez class borrowers are in the correct

status.

          Further, on September 6, 2019, the Department put information on its website informing

borrowers of the situation and asking borrowers to contact the Department’s borrower defense

customer service number or email with any questions and to correct any related issues. This

information is available at StudentAid.gov/corinthian, and appears in a question and answer

format within the information relating to this litigation and the PI Order, as amended:




                                                 17
       Case 3:17-cv-07210-SK Document 111-2 Filed 09/18/19 Page 21 of 34




Clicking on the specific subheading on the webpage brings the user to the information itself:




The Department’s main borrower defense to repayment webpage, which is available at

StudentAid.gov/borrower-defense, also includes a link directing borrowers with questions to the

information above:




                                               18
        Case 3:17-cv-07210-SK Document 111-2 Filed 09/18/19 Page 22 of 34




         The Department is beginning the process of sending emails to notify impacted class

members that received incorrect notices (but who did not make payments) of the situation, as those

borrowers are identified, on a rolling basis. The Department will also be sending separate notices

to borrowers who made payments informing them of the situation and making them aware that the

Department will be refunding their payments. 27 As described above, the Department has

determined to issue refunds to all borrowers who made payments on their loans during a period of

time when the Court’s preliminary injunction placed them into forbearance.

The July 2019 error and corrective steps

         The Department also learned from Plaintiffs’ counsel in July 2019 that a class member,

Erica Maupin, had been taken out of forbearance by her servicer, FedLoan Servicing, when she

should not have been. Ms. Maupin’s servicer had provided an update to FSA through NSLDS and

thereby through the CEMS platform that pursuant to the Department’s March 2019 instruction,

Ms. Maupin was in the correct repayment status (forbearance) and that the effective date of that


27
  Templates of the notices to be issued to borrowers who, during the period of time that the preliminary injunction
has been in place, (a) received erroneous notices but did not make payments, or (b) who made payments, are
included as Attachment 6.

                                                         19
        Case 3:17-cv-07210-SK Document 111-2 Filed 09/18/19 Page 23 of 34



forbearance was March 2019. However, in investigating this issue, the Department learned that

one of the specific batches FedLoan Servicing had run in its system to apply renewed forbearance

periods in response to the Department’s March 2019 request had erroneously been run for a July

4, 2019 forbearance end date. As a result, each borrower that was covered by that job—3,000

borrowers, including Ms. Maupin—all had their forbearances end in July, notwithstanding the

Department’s instruction to FedLoan Servicing. This issue was unique to FedLoan Servicing and

to the borrowers covered by that one batch.

         FedLoan Servicing informed the Department that, as of July 25, 2019, it had remediated

the issue and that the 3,000 borrowers that had been improperly taken out of forbearance in early

July were back in forbearance. As part of its overall work to re-confirm the statuses of all

Manriquez class members, the Department has also re-confirmed the work of FedLoan Servicing

as to the 3,000 class members affected by the issued flagged in July 2019, and all 3,000 are

currently in the correct repayment status.

         As a result of this issue, FedLoan Servicing proactively identified for the Department the

number of borrowers that made payments while they should have been in forbearance or stopped

collections from May 2018 to July 2019. According to FedLoan Servicing’s records, 991

borrowers made payments during this time period, when they should have been in forbearance.

To remediate the situation, the Department has worked with FedLoan Servicing to ensure that all

991 borrowers will be receiving refunds of their payments. 28 By September 20, 2019, FedLoan

will submit requests, for the Department, to the Treasury for all 991 borrowers to refund payments



28
   Due to the technical error discovered in July 2019, FedLoan Servicing took the step of identifying which potential
Manriquez class members made repayments while they were in the wrong repayment status. As a result of this work,
the Department and FedLoan Servicing decided to proactively issue refunds for such payments to borrowers. As the
Department’s work to confirm with class members whose loan records are being serviced by other federal loan
servicers is ongoing, the Department will issue refunds to such class members and provide them with notices on a
rolling basis as they are identified.

                                                         20
        Case 3:17-cv-07210-SK Document 111-2 Filed 09/18/19 Page 24 of 34



made between May 31, 2018, and July 26, 2019. The Treasury can take up to 10 business days to

process the requests once the request is received from the Department. The Department will be

sending a communication to these borrowers to inform them that an error was made and that they

will be receiving a refund. 29

Response to the August 19 Report Order

         To comply with the Court’s order, on August 21, 2019, FSA had a meeting with

representatives for the federal loan servicers to request that the servicers provide certain

information in the servicers’ loan records for Corinthian borrower defense applicants by

September 4, 2019 (two weeks from the date of the Department’s request). At the meeting, FSA

requested that, for borrowers that attended a Corinthian institution (including Heald College,

Everest Institute, and WyoTech) with at least one open loan who had either received partial relief

or had a pending borrower defense application, each servicer indicate whether, since May 25,

2018, the borrower: had received a forbearance or stopped collections end notice; had received a

repayment due notice; had made a payment(s); had gone into delinquency or default; had been

reported to a credit reporting agency as a result of being in default on a federal student loan; had

been put back into forbearance or stopped collections status after the receipt of a forbearance or

stopped collections end notice or payment due notice; or had voluntarily opted out of forbearance

or stopped collection status. After the meeting, the Department provided the federal loan

servicers with meeting minutes and a template for the servicers to use for their report. 30

Subsequently, one of the servicers, FedLoan Servicing, requested two additional days for its

production of the requested data, until September 6, 2019.



29
  The letter that will be sent out will be the letter to class members addressing refunds in Attachment 6.
30
  A copy of the original email sent to servicers with the meeting minutes and report template are included as
Attachment 7.

                                                         21
       Case 3:17-cv-07210-SK Document 111-2 Filed 09/18/19 Page 25 of 34



       Additionally, as a result of that meeting, some servicers indicated that they wanted to

provide the Department a list of all borrowers that were pending borrower defense applicants,

not just the Manriquez class members, to comply with the request. The Department anticipated

being able to analyze the Manriquez class members from the list of overall borrower defense

applicants to comply with the Court’s Report Order. A few servicing contractors wanted a list of

Manriquez class members to use for the reporting request. The Department agreed to these

servicer requests believing it would facilitate servicer responses and assist the Department in its

efforts to comply with the Court’s Report Order by September 18, 2019.

       Given the volume of loan records attributable to the borrowers covered and potentially

covered by the preliminary injunction entered in this case, the Department determined that at

least two weeks was the minimum amount of time that the servicers would need to provide the

data. The Department also anticipated at the time of its request to the federal loan servicers,

without having seen the data, that while it would be difficult to fully analyze the data from

servicers within the remaining two weeks before the Court’s deadline, it would be able to comply

with the Court’s order in the mandated timeframe.

       FSA received the requested data from all the federal loan servicers except FedLoan

Servicing on September 4, 2019, and from FedLoan Servicing on September 6, 2019. Upon

analyzing the data, the Department found that each federal loan servicer did at least one of the

following: incorrectly told borrowers their forbearances were ending; incorrectly told borrowers

that payments were due; incorrectly reported borrowers as past due to the credit bureaus; or

incorrectly initiated wage garnishment or offset against them. However, the Department also

found that the overwhelming majority of borrowers had already been placed back in forbearance

or stopped collections status.



                                                 22
        Case 3:17-cv-07210-SK Document 111-2 Filed 09/18/19 Page 26 of 34



         The Department is in the process of confirming that the appropriate remedial action has

been provided for each affected borrower by reconciling information that servicers reported with

other information at our disposal, as well as providing the servicers with detailed instructions

about how to remedy the harm to borrowers.

                                 Collection or Enforcement Efforts

         Generally, the Department uses the Treasury Offset Program (“TOP”) operated by the

U.S. Department of the Treasury (“Treasury”) to collect defaulted federal student loans, through

the use of administrative offset of federal nontax and tax refund payments and certain state

payments, or collects through administrative wage garnishment (“AWG”). 31 The Department

also uses its federal loan servicers to report information regarding debts arising under the federal

student loan programs that are held by the Department to consumer reporting agencies, which is

a process known as credit reporting, 32 and may also refer debts to the U.S. Department of Justice

(“DOJ”) for litigation. 33

         Since May 25, 2018, the Department’s servicers have engaged in the following collection

or enforcement efforts regarding the affected borrowers, and the Department has taken the

following remedial steps:

         •   Adverse credit reporting: 847 borrowers have been subject to adverse credit reporting
             since May 25, 2018 (the original date of the PI Order) to date.

                  o Remedial steps: The Department is currently working with the federal loan
                    servicers to put such borrowers in the correct repayment status (forbearance or
                    stopped collections) and remove any record of adverse credit reporting from
                    the affected borrowers’ credit reports over the course of September and
                    October 2019.

31
   See 31 U.S.C. § 3720A (tax refund offset); § 3716 (offset of federal non-tax payments and certain state
payments); 31 C.F.R Part 285, Subpart A. See also 34 C.F.R. Part 30, Subpart A (describing the Department’s
administrative actions to collect debt) and Subpart B (describing the Department’s process for administrative offset
and adverse credit reporting).
32
   See 34 C.F.R. § 30.35.
33
   See 34 C.F.R. § 30.1(a)(3).

                                                         23
        Case 3:17-cv-07210-SK Document 111-2 Filed 09/18/19 Page 27 of 34




        •    AWG and tax refund offset: 1,808 borrowers have been subject to AWG and tax
             refund offset. The Department is investigating the root cause of this issue and is
             working with the federal servicer for defaulted loans to validate that these borrowers
             are in the proper stopped collection status.

                 o Remedial steps: The Department will correct these borrowers’ statuses by
                   individually reviewing their loan records to validate and confirm if the
                   borrower was subject to any wage garnishment or offset. If the borrower was
                   subject to these enforcement actions, the Department will work with the
                   federal loan servicer to request refunds of any improper wage garnishments or
                   offsets. Generally, such refunds can be issued within two to three weeks once
                   a determination has been made by the Department that a refund should be
                   issued.

        •    Litigation Referral to the Department of Justice: Since May 25, 2018, no borrowers
             covered by the preliminary injunction have been referred for litigation for
             enforcement of a delinquent federal student loan as a result of their receipt of an
             incorrect notice. However, in the course of its review, the Department discovered that
             two class members had been referred for litigation prior to the PI Order. The
             Department has directed that the litigation efforts, if any, against these borrowers be
             stopped.



                        Current Status of Manriquez Class Members

        There are approximately 15,017 borrowers who received tiered relief (partial relief) from

December 2017 to May 2018, and approximately 59,764 Corinthian borrowers with pending

applications as of June 30, 2019. 34 Collectively, there are over a million loan records associated

with borrowers (1) with pending borrower defense applications, who took out student loans to

attend schools operated by Corinthian , or (2) who are tiered relief recipients. Because, as noted

above, the Department cannot know whether a borrower is covered by the PI Order, as amended,

until it reviews a borrower’s borrower defense application, at present the Department treats all




34
  This number may have increased since this date. Because the Manriquez class includes borrowers who have filed
borrower defense applications on the basis of the Department’s JPR findings, once filed, the number of members in
the class generally grows each day.

                                                       24
         Case 3:17-cv-07210-SK Document 111-2 Filed 09/18/19 Page 28 of 34



borrower defense applicants who took out loans to attend Corinthian schools as if they are a part

of the Manriquez class and are covered by the PI Order.

         Over the past several months, as issues have been brought to the its attention and as

explained in more detail below, the Department has requested that all servicers confirm that all

borrowers covered by the PI Order are in the correct repayment status, and place any borrowers

not properly in forbearance/stopped collections into the correct repayment status. The servicers

have confirmed that they have done so. The Department has been engaged in a manual process,

however, of confirming the servicers’ representations, which includes verifying whether

borrowers reported as not being in forbearance are in that status for a legitimate reason. The

work to re-confirm borrowers’ repayment statuses has been complicated by the fact that a

borrower may not be in forbearance or stopped collections status for a number of different

reasons. The reasons vary and require individualized research on each loan record as described

below.

         Generally, to determine whether a borrower is legitimately not in forbearance or stopped

collections status, Department staff must review the individual loan data for each borrower. To

perform this review, FSA has tasked a group of borrower defense specialists at the Department’s

borrower defense customer service center to examine the “exceptions,” i.e., the class members

reported as not being in forbearance, to determine their legitimacy. This group of specialists,

which ranges from five to seven people depending on FSA’s available resources, work with each

borrower’s servicer and request confirmation on why the borrower’s individual loans are not in

forbearance or stopped collection activity status. A servicer can take up to five business days to

reply to each request for research and confirmation to confirm why the non-defaulted borrower is

not showing in a forbearance status in NSLDS for non-defaulted borrowers and hence in the



                                                 25
           Case 3:17-cv-07210-SK Document 111-2 Filed 09/18/19 Page 29 of 34



CEMS platform, or, for defaulted borrowers, for DMCS to confirm the stopped collection status

was processed in its system. 35 If the servicer needs to make an update because a borrower is not

in the correct repayment status, the borrower defense specialist will monitor the Department’s

systems to ensure the update has been entered into NSLDS for non-defaulted borrowers, or to

work with DMCS on defaulted borrowers, and monitor whether updates have been updated into

the CEMS platform. For any individual borrower, it can take over a month to investigate the

borrower’s case and to confirm with the borrower’s servicer that the borrower’s repayment status

on his or her loans is updated accurately due to lags in the information updates from the

servicer’s system to NSLDS to the CEMS platform, or with DCMS since that system currently

does not update loan status in NSLDS. If corrective action is required, the Department also

directs the borrower’s servicer to make the corrective action (e.g., backdate the forbearance to

cover a potential lapse). After such updates are made, generally borrowers are sent an email

informing them that they have been placed back in forbearance or stopped collections status. 36

           For borrowers that the Department discovered were in the incorrect repayment status, the

Department has worked with the borrowers’ servicers to place them in the correct forbearance or

stopped collection activity status. The Department will be continuing its work to re-confirm

servicers’ representations that all the class members are in the correct repayment status, and to

correct any errors it finds on an ongoing basis. As described below, for class members who are

found to be in the incorrect status, the Department will be sending notices to such borrowers

informing them of the situation and will be issuing refunds to any borrowers that made payments




35
     See June 27, 2018 Change Request ¶¶ 3(a), 4(a).
36
     Defaulted borrowers are generally not sent a new stopped collections activity notice.


                                                            26
           Case 3:17-cv-07210-SK Document 111-2 Filed 09/18/19 Page 30 of 34



(whether voluntarily or involuntarily through Department enforcement or collection efforts) on a

rolling basis, as such borrowers are identified. 37

           Additionally, the Department will continue its efforts to improve its processes and

internal controls, including new compliance monitoring and QAR processes which will assist the

Department in the re-validation efforts. There are at least ten different contractors (the federal

loan servicers) supporting the Department and borrowers across non-defaulted and defaulted

borrower segments that require coordination and data to be pulled and analyzed across multiple

systems. The analysis at times requires servicers and Department staff to review individual loan

records to review any exceptions. This type of detailed analysis, regardless of any system

automation or reporting put in place by the Department, requires time and careful consideration.

The Department and its contractors will incorporate lessons learned from the prior attempts to

ensure the data requested from the servicers comply with the Department’s data request and

desired format in the future.

          Department Compliance Tracking and Enhanced Oversight Efforts

           The Department takes its compliance with the preliminary injunction seriously and, in

addition to the steps described above, is taking several measures to ensure its compliance with

the terms of the Court’s order on an ongoing basis.

           First, the Department has established a new monthly compliance monitoring process to

enhance its ability to track and monitor borrowers’ forbearance and stopped collection activity

status. This process involves the creation of monthly reports for borrowers subject to the

preliminary injunction and will allow the Department to determine, on an ongoing basis, which

borrowers are in in certain statuses in a given month (i.e., forbearance or stopped collection


37
     Templates of letters we anticipate sending are included as Attachment 6.

                                                           27
       Case 3:17-cv-07210-SK Document 111-2 Filed 09/18/19 Page 31 of 34



status, deferment, in a loan repayment grace period, or in a $0 payment IDR plan during a given

month) and (for non-default borrowers) the end dates of the borrowers’ forbearance periods. This

new process will allow the Department to:


    i. monitor borrowers entering or exiting forbearance or stopped collections status and when
       borrowers enter into certain statuses that are exceptions to the Department’s policy to
       place borrower defense applicants in forbearance or stopped collections status,

   ii. follow up on any changes, if any, to determine whether a borrower has been erroneously
       taken out of forbearance or stopped collections and work with the federal loan servicers
       to correct any issues; and

  iii. monitor and ensure servicer compliance in order to direct extensions of any non-default
       borrower’s forbearance period, if the borrower still has a pending borrower defense
       application, when the Department sees that the borrower’s forbearance period is ending.


       Second, the Department is also establishing a process for tracking borrower

communications about repayment statuses, whether with a servicer or with the Department, on

an ongoing basis. As described above, to date the Department’s process for investigating whether

a borrower is correctly not in forbearance or stopped collections has been a manual process that

requires extensive communication with third-party federal loan servicers and cross-checks across

multiple Department systems. While the monthly automated compliance report will help reduce

the burden for the Department’s staff in performing part of that investigation, some part will

continue to be a manual process due to the number of ways a borrower can change statuses. The

Department believes that the added tracking it has added to its systems of borrower

communications, with both the Department and servicers, will assist the Department in following

up on forbearance/stopped collection status exceptions found in the monthly compliance

monitoring report described above and will also help the Department determine whether a

borrower has voluntarily opted-out of forbearance or stopped collections after having been in



                                                28
           Case 3:17-cv-07210-SK Document 111-2 Filed 09/18/19 Page 32 of 34



forbearance or stopped collections status upon the submission of a borrower defense application.

While the Department anticipates that the process of investigating whether a specific borrower

has voluntarily opted-out of forbearance will continue to be a labor-intensive and time-

consuming process, this tracking will allow the Department to more easily gather relevant

communications from the borrower to assist in its investigation. Such tracking will also help the

Department identify any potential servicing-related issues.

           Third, the Department has initiated an independent internal audit process, also known as

a quality assurance review (“QAR”), of the borrower defense process that will focus on FSA’s

application of the forbearance and stopped collections policies in place as a result of the

preliminary injunction. The Department staff conducting the QAR are independent of the

business units in FSA and the federal loan servicers responsible for implementing the terms of

the preliminary injunction and are directly accountable to FSA leadership. The QAR will review

current processes and procedures and make recommendations for longer-term solutions for

ensuring compliance with the preliminary injunction and any additional borrower defense-related

repayment status policies with requisite controls and reporting. 38 The QAR staff will also be

involved in follow up on any recommendations and subsequent remedial actions to manage and

ensure their progress. In addition, the QAR staff will independently perform a quality assurance

check on FSA’s work to re-confirm that all class members are in the correct status, to provide a

separate review of that process.

           Fourth, the Department anticipates increasing its monitoring of servicers’ compliance

with the Department’s requests, to assist the Department’s efforts to comply with the Court’s

Orders. To this end, the Department has requested information from one of the federal loan



38
     A copy of FSA’s preliminary plan for the QAR is included as Attachment 8.

                                                         29
           Case 3:17-cv-07210-SK Document 111-2 Filed 09/18/19 Page 33 of 34



servicers, FedLoan Servicing, as to the circumstances of the July 2019 system error affecting

3,000 class members and the steps the servicer will be taking to prevent future errors. 39 Based

on their response, the Department will take corresponding corrective action, including

withholding payments, demanding equitable adjustments, and moving the affected loan accounts,

as appropriate. The Department intends to follow this model and will not hesitate to demand

further action from the federal loan servicers in the future to ensure compliance with the

preliminary injunction.

           Further, the Department plans to submit a change request to the servicers and impacted

systems (e.g., servicer systems, DMCS, and NSLDS) in order to create new suspension codes

(e.g., forbearance and stopped collection activity codes) that can be used exclusively for

borrower defense and will accommodate an indefinite suspension period for forbearances and

suppress the sending of forbearance end notices and payment notices unless the borrower

voluntarily requests a payment notice. These new suspension codes would require the

Department to migrate borrowers in the existing suspension codes to the new code for borrower

defense. By adding new suspension codes, instead of relying on the existing codes, the

Department will be able to remediate through a technology solution the pain points in the

previous legacy and existing forbearance and stopped collection status. It will also allow for the

Department to further automate the compliance monitoring processes to reduce the amount of

labor and time to review the exceptions and establish a further foundation for future

enhancements to reduce the systems complexity as further described below.

           The Department also anticipates its eventual implementation of a single loan servicing

platform to be managed by the Department, the Next Generation Processing and Servicing



39
     A copy of the Department’s letter to FedLoan Servicing is included as Attachment 9.

                                                          30
       Case 3:17-cv-07210-SK Document 111-2 Filed 09/18/19 Page 34 of 34



Environment (“NextGen”). This system will improve the Department’s ability to quickly update

borrowers’ loan repayment statuses, because of reasons such as a pending borrower defense

application, in the future. As described above, the Department’s efforts to comply with the

preliminary injunction and to obtain information on class members’ repayment statuses have

been complicated by the number of different loan servicers and multiple systems through which

the Department has to obtain information and manage borrowers’ loan records. NextGen will

eliminate the complexity caused by the multiple different systems by bringing the borrower data

for all federal borrowers onto one platform. By reducing the complexity of the multiple-sourced

systems, the Department will also be able to eliminate potential synchronization and timing error

updates relating to forbearance and stopped collection activities.

       The Department anticipates that these steps will ensure that the Department is overseeing

and monitoring the servicers’ tracking of borrower’s forbearance or stopped collection activity

status on an ongoing basis and help the Department determine the need for and develop long-

term solutions to assist the Department with its compliance with the preliminary injunction. The

Department is also anticipating increasing its monitoring of federal loan servicers as issues arise,

in a manner similar to its communication to FedLoan Servicing regarding the July 2019 error.




                                                 31
